







QEP RESOURCES, INC. 2018 LONG-TERM INCENTIVE PLAN, AS ADOPTED ON MAY 15, 2018


1.Purpose.


The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities.
Capitalized terms used in the Plan are defined in Section 11.


2.Eligibility.


Service providers (Service Providers) are eligible to be granted Awards under
the Plan, subject to the limitations described herein.


3.Administration and Delegation.


(a)Administration.    The Plan is administered by the Administrator. The
Administrator has authority to determine which Service Providers receive Awards,
grant Awards and set Award terms and conditions, subject to the conditions and
limitations in the Plan. The Administrator also has the authority to take all
actions and make all determinations under the Plan and adopt, amend and repeal
Plan administrative rules, guidelines and practices as it deems advisable. The
Administrator may correct defects and ambiguities, supply omissions and
reconcile inconsistencies in the Plan or any Award as it deems necessary or
appropriate to administer the Plan and any Awards. The Administrator’s
determinations under the Plan are in its sole discretion and will be final and
binding on all persons having or claiming any interest in the Plan or any Award.


(b)Appointment of Committees.    To the extent Applicable Laws permit, the Board
may delegate any or all of its powers under the Plan to one or more Committees.
The Board may abolish any Committee or re-vest in itself any previously
delegated authority at any time.


4.Stock Available for Awards.


(a)Number of Shares.    Subject to adjustment under Section 8 and the terms of
this Section 4, Awards may be made under the Plan covering up to the Overall
Share Limit. As of the Plan’s effective date under Section 10(c), the Company
will cease granting awards under the Prior Plans; however, Prior Plan Awards
will remain subject to the terms of the applicable Prior Plan. Shares issued
under the Plan may consist of authorized but unissued Shares, Shares purchased
on the open market or treasury Shares.


(b)Share Recycling. Except as provided in subsection (c) below, if all or any
part of an Award or Prior Plan Award expires, lapses or is terminated, exchanged
for cash, surrendered, repurchased, canceled without having been fully exercised
or forfeited, in any case, in a manner that results in the Company acquiring
Shares covered by the Award or Prior Plan Award for less than Fair Market Value
or not issuing any Shares covered by the Award or Prior Plan Award, the unused
Shares covered by the Award or Prior Plan Award will, as applicable, become or
again be available for Award grants under the Plan.


(c)Limitation on Share Recycling. Notwithstanding anything to the contrary
contained herein, the following Shares shall not be added to the Shares
authorized for grant under this Section 4(a) and shall not be available for
future grants of Awards:


(i)Shares tendered by a Participant or withheld by the Company in payment of the
exercise price of an Option or a Stock Appreciation Right;


(ii)Shares tendered by the Participant or withheld by the Company to satisfy any
tax withholding obligation with respect to an Award;


(iii)Shares subject to a Stock Appreciation Right that are not issued in
connection with the stock settlement of the Stock Appreciation Right on exercise
thereof; and


(iv)Shares purchased on the open market with the cash proceeds from the exercise
of Options.




1

--------------------------------------------------------------------------------





(d)Incentive Stock Option Limitations.    Notwithstanding anything to the
contrary herein, no more than 10,000,000 Shares may be issued pursuant to the
exercise of Incentive Stock Options, and no Shares may again be optioned,
granted or awarded if it would cause an Incentive Stock Option not to qualify as
an Incentive Stock Option.


(e)Substitute Awards.    In connection with an entity’s merger or consolidation
with the Company or the Company’s acquisition of an entity’s property or stock,
the Administrator may grant Awards in substitution for any options or other
stock or stock-based awards granted before such merger or consolidation by such
entity or its affiliate. Substitute Awards may be granted on such terms as the
Administrator deems appropriate, notwithstanding limitations on Awards in the
Plan. Substitute Awards will not count against the Overall Share Limit, except
that Shares acquired by exercise of substitute Incentive Stock Options will
count against the maximum number of Shares that may be issued pursuant to the
exercise of Incentive Stock Options under the Plan.


(f)Non-Employee Director Award Limit.    Notwithstanding any provision to the
contrary in the Plan, the Administrator may establish compensation for
non-employee Directors from time to time, subject to the limitations in the
Plan. The Administrator will from time to time determine the terms, conditions
and amounts of all such non-employee Director compensation in its discretion and
pursuant to the exercise of its business judgment, taking into account such
factors, circumstances and considerations as it shall deem relevant from time to
time, provided that the sum of any cash compensation, or other compensation, and
the value (determined as of the grant date in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 718, or any
successor thereto) of Awards granted to a non-employee Director as compensation
for services as a non-employee Director during any fiscal year of the Company
may not exceed $700,000 increased to $1,400,000 in the fiscal year of his or her
initial service as a non-employee Director. The Administrator may make
exceptions to this limit for individual non-employee Directors in extraordinary
circumstances, as the Administrator may determine in its discretion, provided
that the non-employee Director receiving such additional compensation may not
participate in the decision to award such compensation or in other
contemporaneous compensation decisions involving non-employee Directors.


5.Stock Options and Stock Appreciation Rights.


(a)General.    The Administrator may grant Options or Stock Appreciation Rights
to Service Providers subject to the limitations in the Plan, including
Section 9(i) with respect to Incentive Stock Options. The Administrator will
determine the number of Shares covered by each Option and Stock Appreciation
Right, the exercise price of each Option and Stock Appreciation Right and the
conditions and limitations applicable to the exercise of each Option and Stock
Appreciation Right. A Stock Appreciation Right shall entitle the Participant (or
other person entitled to exercise the Stock Appreciation Right pursuant to the
Plan) to exercise all or a specified portion of the Stock Appreciation Right (to
the extent then exercisable pursuant to its terms) and to receive from the
Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the Stock Appreciation Right from
the Fair Market Value on the date of exercise of the Stock Appreciation Right by
the number of Shares with respect to which the Stock Appreciation Right shall
have been exercised, subject to any limitations of the Plan or as the
Administrator may impose.


(b)Exercise Price.    The Administrator will establish each Option’s and Stock
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement. The exercise price will not be less than 100% of the Fair Market
Value on the grant date of the Option or Stock Appreciation Right.


(c)Duration of Options.    Each Option or Stock Appreciation Right will be
exercisable at such times and as specified in the Award Agreement, provided that
the term of an Option or Stock Appreciation Right will not exceed ten years.


(d)Exercise; Notification of Disposition.    Options and Stock Appreciation
Rights may be exercised by delivering to the Company a written notice of
exercise, in a form the Administrator approves (which may be electronic), signed
by the person authorized to exercise the Option or Stock Appreciation Right,
together with, as applicable, payment in full (i) as specified in
Section 5(e)for the number of Shares for which the Award is exercised and (ii)
as specified in Section 9(e) for any applicable withholding taxes. Unless the
Administrator otherwise determines, an Option or Stock Appreciation Right may
not be exercised for a fraction of a share of Common Stock.


(e)Payment Upon Exercise.    The exercise price of an Option must be paid in
cash or by check payable to the order of the Company or, subject to Section
10(h), any Company insider trading policy (including blackout periods) and
Applicable Laws, by:




2

--------------------------------------------------------------------------------





(i)if there is a public market for Shares at the time of exercise, unless the
Administrator otherwise determines, (A) delivery (including telephonically to
the extent permitted by the Company) of an irrevocable and unconditional
undertaking by a broker acceptable to the Company to deliver promptly to the
Company sufficient funds to pay the exercise price, or (B) the Participant’s
delivery to the Company of a copy of irrevocable and unconditional instructions
to a broker acceptable to the Company to deliver promptly to the Company cash or
a check sufficient to pay the exercise price;


(ii)to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant valued at their Fair
Market Value, provided (A) such payment method is then permitted under
Applicable Laws, (B) such Shares, if acquired directly from the Company, were
owned by the Participant for a minimum time period that the Company may
establish and (C) such Shares are not subject to repurchase, forfeiture,
unfulfilled vesting or other similar requirements;


(iii)to the extent permitted by the Administrator, surrendering Shares then
issuable upon the Option’s exercise valued at their Fair Market Value on the
exercise date;


(iv)to the extent permitted by the Administrator, delivery of a promissory note
or any other property that the Administrator determines is good and valuable
consideration; or


(v)any combination of the above permitted payment forms (including cash or
check).


6.Restricted Stock; Restricted Stock Units.


(a)General.    The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Service Provider, subject to the Company’s
right to repurchase all or part of such shares at their issue price or other
stated or formula price from the Participant (or to require forfeiture of such
shares if issued at no cost) if conditions the Administrator specifies in the
Award Agreement are not satisfied before the end of the applicable restriction
period or periods that the Administrator establishes for such Award. In
addition, the Administrator may grant to Service Providers Restricted Stock
Units, which may be subject to vesting and forfeiture conditions during
applicable restriction period or periods, as set forth in an Award Agreement.
The Administrator will determine and set forth in the Award Agreement the terms
and conditions for each Restricted Stock and Restricted Stock Unit Award,
subject to the conditions and limitations contained in the Plan.


(b)Restricted Stock.


(i)Dividends. Participants holding shares of Restricted Stock will be entitled
to all ordinary cash dividends paid with respect to such shares, unless the
Administrator provides otherwise in the Award Agreement. In addition, unless the
Administrator provides otherwise, if any dividends or distributions are paid in
Shares, or consist of a dividend or distribution to holders of Common Stock of
property other than an ordinary cash dividend, the Shares or other property will
be subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Stock with respect to which they were paid. Notwithstanding
anything to the contrary herein, dividends which are paid prior to vesting with
respect to awards of Restricted Stock that are subject to performance-based
vesting conditions shall only be paid out to the Participant holding such awards
to the extent that the performance-based vesting conditions (including any
applicable performance conditions) are satisfied and the award vests. All such
dividend payments will be made no later than March 15 of the calendar year
following the calendar year in which the right to the dividend payment becomes
nonforfeitable.


(ii)Stock Certificates. The Company may require that the Participant deposit in
escrow with the Company (or its designee) any stock certificates issued in
respect of shares of Restricted Stock, together with a stock power endorsed in
blank.


(c)Restricted Stock Units.


(i)Settlement. When a Restricted Stock Unit vests, the Participant will be
entitled to receive from the Company one Share, an amount of cash or other
property equal to the Fair Market Value of one Share on the settlement date or a
combination of both, as the Administrator determines and as provided in the
Award Agreement. The Administrator may provide that settlement of Restricted
Stock Units will occur upon or as soon as reasonably practicable after the
Restricted Stock Units vest or will instead be deferred, on a mandatory basis or
at the Participant’s election, in a manner intended to comply with Section 409A.




3

--------------------------------------------------------------------------------





(ii)Stockholder Rights.  A Participant will have no rights of a shareholder with
respect to Shares subject to any Restricted Stock Unit unless and until the
Shares are delivered in settlement of the Restricted Stock Unit.


(iii)Dividend Equivalents. If the Administrator provides, a grant of Restricted
Stock Units may provide a Participant with the right to receive Dividend
Equivalents. Dividend Equivalents may be paid currently or credited to an
account for the Participant, settled in cash or Shares and subject to the same
restrictions on transferability and forfeitability as the Restricted Stock Units
with respect to which the Dividend Equivalents are paid and subject to other
terms and conditions as set forth in the Award Agreement. Notwithstanding
anything to the contrary herein, Dividend Equivalents with respect to an Award
that is subject to performance-based vesting conditions and that are based on
dividends paid prior to the satisfaction of the applicable performance
conditions shall only be paid out to the Participant to the extent that the
performance conditions are satisfied and the award vests. All such Dividend
Equivalent payments will be made no later than March 15 of the calendar year
following the calendar year in which the right to the Dividend Equivalent
payment becomes nonforfeitable (or at such later time as may be set forth in an
award agreement).


7.Other Stock or Cash Based Awards.


Other Stock or Cash Based Awards may be granted to Participants, including
Awards entitling Participants to receive Shares to be delivered in the future
and including annual or other period or long-term cash bonus awards (whether
based on specified Performance Criteria or otherwise), in each case subject to
the conditions and limitations in the Plan. Such Other Stock or Cash Based
Awards will also be available as a payment form in the settlement of other
Awards, as standalone payments and as payment in lieu of compensation to which a
Participant is otherwise entitled. Other Stock or Cash Based Awards may be paid
in Shares, cash or other property, as the Administrator determines. Subject to
the provisions of the Plan, the Administrator will determine the terms and
conditions of each Other Stock or Cash Based Award, including any purchase
price, performance goal (which may be based on the Performance Criteria),
transfer restrictions, and vesting conditions, which will be set forth in the
applicable Award Agreement.


8.Adjustments for Changes in Common Stock and Certain Other Events.


(a)In connection with any Equity Restructuring, notwithstanding anything to the
contrary in this Section 8, the Administrator will equitably adjust each
outstanding Award as it deems appropriate to effect the Equity Restructuring,
which may include adjusting the number and type of securities subject to each
outstanding Award and/or the Award’s exercise price or grant price (if
applicable), granting new Awards to Participants, and making a cash payment to
Participants. The adjustments provided under this Section 8(a) will be
nondiscretionary and final and binding on the affected Participant and the
Company; provided that the Administrator will determine whether an adjustment is
equitable.


(b)In the event that the Administrator determines that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), reorganization, merger, consolidation, combination, repurchase,
recapitalization, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or sale or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, as determined by the
Administrator, affects the Common Stock such that an adjustment is determined by
the Administrator to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits intended by the Company to be made
available under the Plan or with respect to any Award, then the Administrator
may, in such manner as it may deem equitable, adjust any or all of:


(i)the number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted or awarded (including, but
not limited to, adjustments of the limitations in Section 4 hereof on the
maximum number and kind of shares which may be issued and specifically including
for the avoidance of doubt adjustments to the individual award limitation set
forth in Section 4(f));


(ii)the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards;


(iii)the grant or exercise price with respect to any Award; and


(iv)the terms and conditions of any Awards (including, without limitation, any
applicable financial or other performance “targets” specified in an Award
Agreement).


4

--------------------------------------------------------------------------------







(c)In the event of any transaction or event described in Section 8(b) hereof
(including without limitation any Change in Control) or any unusual or
nonrecurring transaction or event affecting the Company or the financial
statements of the Company, or any change in any Applicable Laws or accounting
principles, the Administrator, on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event and either automatically or upon the
Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to (x) prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award granted or issued under the Plan, (y) to facilitate
such transaction or event or (z) give effect to such changes in Applicable Laws
or accounting principles:


(i)To provide for the cancellation of any such Award in exchange for either an
amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero, then the vested portion of such Award may be terminated without payment;


(ii)To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;


(iii)To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and applicable exercise or purchase price, in all cases, as determined by
the Administrator;


(iv)To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards, and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding Awards which may be granted in the future;


(v)To replace such Award with other rights or property selected by the
Administrator; and/or


(vi)To provide that the Award will terminate and cannot vest, be exercised or
become payable after the applicable event.


(d)The treatment of a Participant’s Award upon such Participant’s Termination of
Service in connection with a Change in Control of the Company will be as
provided in the applicable Award Agreement between the Participant and the
Company. Notwithstanding Section 8(b) or 8(c) above, if a Change in Control
occurs and a Participant’s Awards are not continued, converted, assumed, or
replaced with a substantially similar award by (i) the Company, or (ii) a
successor entity or its parent or subsidiary (an “Assumption”), and provided
that the Participant has not had a Termination of Service prior to the Change in
Control, then immediately before the Change in Control such Awards will become
fully vested, exercisable and payable, as applicable, and all forfeiture,
repurchase and other restrictions on such Awards will lapse. Such Awards will be
canceled upon the Change in Control in exchange for the right to receive the
Change in Control consideration payable to other holders of Common Stock, which
(A) may be on such terms and conditions generally applicable to holders of
Common Stock under the Change in Control documents (including any escrow,
earn-out or other deferred consideration provisions) or such other terms and
conditions as the Administrator may provide, and (B) is determined based on the
number of Shares subject to such Awards and net of any applicable exercise
price; provided that if any Awards constitute “nonqualified deferred
compensation” not payable upon the Change in Control without the imposition of
taxes under Section 409A, the timing of such payments will be governed by the
Award Agreement (subject to any deferred consideration provisions under the
Change in Control documents); and provided, further, that if the amount to which
a Participant would be entitled upon the settlement or exercise of such Award
upon the Change in Control is zero or less, then such Award may be terminated
without payment. The Administrator shall determine whether an Assumption of an
Award has occurred in connection with a Change in Control.


(e)In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other
extraordinary transaction or change affecting the Shares or the share price of
Common Stock, including any Equity Restructuring or any securities offering or
other similar transaction, for administrative convenience, the Administrator may
refuse to permit the exercise of any Award for up to sixty days before or after
such transaction.




5

--------------------------------------------------------------------------------





(f)Except as expressly provided in the Plan or the Administrator’s action under
the Plan, no Participant will have any rights due to any subdivision or
consolidation of Shares of any class, dividend payment, increase or decrease in
the number of Shares of any class or dissolution, liquidation, merger, or
consolidation of the Company or other corporation. Except as expressly provided
with respect to an Equity Restructuring under Section 8(a) above or the
Administrator’s action under the Plan, no issuance by the Company of Shares of
any class, or securities convertible into Shares of any class, will affect, and
no adjustment will be made regarding, the number of Shares subject to an Award
or the Award’s grant or exercise price. The existence of the Plan, any Award
Agreements and the Awards granted hereunder will not affect or restrict in any
way the Company’s right or power to make or authorize (i) any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, (ii) any merger, consolidation dissolution or
liquidation of the Company or sale of Company assets or (iii) any sale or
issuance of securities, including securities with rights superior to those of
the Shares or securities convertible into or exchangeable for Shares. The
Administrator may treat Participants and Awards (or portions thereof)
differently under this Section 8.


(g)No action shall be taken under this Section 8 which shall cause an Award to
fail to comply with Section 409A of the Code or the Treasury Regulations
thereunder, to the extent applicable to such Award.


9.General Provisions Applicable to Awards.


(a)Transferability.    Except as the Administrator may determine or provide in
an Award Agreement or otherwise, in accordance with Applicable Laws (and subject
to the applicable requirements for Shares underlying Awards to be registered on
Form S-8 under the Securities Act), Awards may not be sold, assigned,
transferred, pledged or otherwise encumbered, either voluntarily or by operation
of law, except by will or the laws of descent and distribution, or, subject to
the Administrator’s consent, pursuant to a DRO, and, during the life of the
Participant, will be exercisable only by the Participant. References to a
Participant, to the extent relevant in the context, will include references to a
Participant’s authorized transferee that the Administrator specifically approves
under Applicable Laws.


(b)Documentation.    Each Award will be evidenced in an Award Agreement, which
may be written or electronic, as the Administrator determines. Each Award may
contain terms and conditions in addition to those set forth in the Plan.


(c)Discretion.    Except as the Plan otherwise provides, each Award may be made
alone or in addition or in relation to any other Award. The terms of each Award
to a Participant need not be identical, and the Administrator need not treat
Participants or Awards (or portions thereof) uniformly.


(d)Termination of Status.    The Administrator will determine how the
disability, death, retirement, authorized leave of absence or any other change
or purported change in a Participant’s Service Provider status affects an Award
and the extent to which, and the period during which, the Participant, the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary may exercise rights under the Award, if applicable.


(e)Withholding.    Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in connection with such Participant’s Awards by the date of the
event creating the tax liability. The Company may deduct an amount sufficient to
satisfy such tax obligations based on the applicable statutory withholding rates
(or such other rate as may be determined by the Company after considering any
accounting consequences or costs) from any payment of any kind otherwise due to
a Participant. Subject to Section 10.8 and any Company insider trading policy
(including blackout periods), Participants may satisfy such tax obligations (i)
in cash, by wire transfer of immediately available funds, by check made payable
to the order of the Company; provided, that, the Company may limit the use of
one of the foregoing methods if one or more of the exercise methods below is
permitted, (ii) to the extent permitted by the Administrator, in whole or in
part by delivery of Shares, including Shares retained from the Award creating
the tax obligation, valued at their Fair Market Value, (iii) if there is a
public market for Shares at the time the tax obligations are satisfied, unless
the Company otherwise determines, (A) delivery (including telephonically to the
extent permitted by the Company) of a notice that the Participant has placed a
market sell order with a broker acceptable to the Company with respect to Shares
then issuable upon exercise of the Award and that the broker has been directed
to deliver promptly to the Company sufficient funds to satisfy the tax
obligations, or (B) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a broker acceptable to the Company
to deliver promptly to the Company cash or a check sufficient to satisfy the tax
withholding; provided that such amount is paid to the Company at such time as
may be required by the Administrator, or (iv) to the extent permitted by the
Company, any combination of the foregoing payment forms approved by the
Administrator. If any tax withholding obligation will be satisfied under clause
(ii) of the immediately preceding sentence by the Company’s retention of Shares
from the Award creating the tax obligation and there is a public market for
Shares at the time the tax obligation is satisfied, the Company may elect to
instruct any brokerage firm determined acceptable to the


6

--------------------------------------------------------------------------------





Company for such purpose to sell on the applicable Participant’s behalf some or
all of the Shares retained and to remit the proceeds of the sale to the Company
or its designee, and each Participant’s acceptance of an Award under the Plan
will constitute the Participant’s authorization to the Company and instruction
and authorization to such brokerage firm to complete the transactions described
in this sentence.


(f)Amendment of Award.    Subject to Section 9(j) below, the Administrator may
amend, modify or terminate any outstanding Award, including by substituting
another Award of the same or a different type, changing the exercise or
settlement date, and converting an Incentive Stock Option to a Non-Qualified
Stock Option. If such amendment, modification or termination would materially
and adversely impact a Participant’s rights with respect to an outstanding Award
previously granted to the Participant under the Plan, then the application of
such amendment to such previously granted Award shall be subject to any
limitations as may be set forth in the applicable Award Agreement unless the
change is permitted under Section 8 or pursuant to 10(f).


(g)Conditions on Delivery of Stock.    The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy any Applicable Laws. The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for failing to
issue or sell such Shares as to which such requisite authority has not been
obtained.


(h)Vesting Acceleration.    The Administrator may at any time provide that any
Award will become immediately vested and fully or partially exercisable, free of
some or all restrictions or conditions, or otherwise fully or partially
realizable.


(i)Additional Terms of Incentive Stock Options.    The Administrator may grant
Options intended to qualify as Incentive Stock Options only to employees of the
Company, any of its present or future “parent corporations” or “subsidiary
corporations” as defined in Sections 424(e) or (f) of the Code, respectively,
and any other entities the employees of which are eligible to receive Incentive
Stock Options under the Code. No person qualifying as a Greater Than 10%
Stockholder may be granted an Incentive Stock Option, unless such Incentive
Stock Option conforms to Section 422 of the Code. If an Incentive Stock Option
is granted to a Greater Than 10% Stockholder, the exercise price will not be
less than 110% of the Fair Market Value on the Option’s grant date, and the term
of the Option will not exceed five years. The Administrator may modify an
Incentive Stock Option with the holder’s consent to disqualify such Option as an
Incentive Stock Option. All Options intended to qualify as Incentive Stock
Options will be subject to and construed consistently with Section 422 of the
Code. By accepting an Incentive Stock Option, the Participant agrees to give
prompt notice to the Company of dispositions or other transfers (other than in
connection with a Change in Control) of Shares acquired from the Option made
within (i) two years from the grant date of the Option or (ii) one year after
the transfer of such Shares to the Participant, specifying the date of the
disposition or other transfer and the amount the Participant realized, in cash,
other property, assumption of indebtedness or other consideration, in such
disposition or other transfer. Neither the Company nor the Administrator will be
liable to a Participant, or any other party, (i) if an Option (or any part
thereof) intended to qualify as an Incentive Stock Option fails to qualify as an
Incentive Stock Option or (ii) for the Administrator’s actions or omissions that
cause an Option not to qualify as an Incentive Stock Option, including the
conversion of an Incentive Stock Option to a Non-Qualified Stock Option or the
grant of an Option intended as an Incentive Stock Option that fails to qualify
as an Incentive Stock Option. Any Option that is intended to qualify as an
Incentive Stock Option, but fails to qualify for any reason, including the
portion of any Option becoming exercisable with respect to Shares having a fair
market value exceeding the $100,000 limitation under Treasury Regulation Section
1.422-4, will be a Non-Qualified Stock Option.


(j)Prohibition on Repricing. Subject to Section 8, the Administrator shall not,
without the approval of the stockholders of the Company, (i) authorize the
amendment of any outstanding Option or Stock Appreciation Right to reduce its
price per share, or (ii) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Fair Market Value of the underlying Shares. Subject
to Section 8, the Administrator shall have the authority, without the approval
of the stockholders of the Company, to amend any outstanding Award to increase
the price per share or to cancel and replace an Award with the grant of an Award
having a price per share that is greater than or equal to the price per share of
the original Award.


10.Miscellaneous.




7

--------------------------------------------------------------------------------





(a)No Right to Employment or Other Status.   No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan or any Award, except as expressly provided in
an Award Agreement.


(b)No Rights as Stockholder; Certificates.   Subject to the Award Agreement, no
Participant or Designated Beneficiary will have any rights as a stockholder with
respect to any Shares to be distributed under an Award until becoming the record
holder of such Shares. Notwithstanding any other provision of the Plan, unless
the Administrator otherwise determines or Applicable Laws require , the Company
will not be required to deliver to any Participant certificates evidencing
Shares issued in connection with any Award and instead such Shares may be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator). The Company may place legends on stock certificates
issued under the Plan that the Administrator deems necessary or appropriate to
comply with Applicable Laws.


(c)Effective Date and Term of Plan.    The Plan will become effective on the
date it is adopted by the Board and approved by the Company’s stockholders. No
Awards may be granted under the Plan after ten years from the earlier of (i) the
date the Board adopted the Plan or (ii) the date the Company’s stockholders
approved the Plan, but Awards previously granted may extend beyond that date in
accordance with the Plan. If the Plan is not approved by the Company’s
stockholders, (i) it will not become effective, (ii) no Awards shall be granted
thereunder, and (iii) the Prior Plans will continue in full force and effect in
accordance with their terms. Upon the approval of the Plan by the Company’s
stockholders, any awards outstanding under the Prior Plans as of the date of
such approval shall remain outstanding and, if applicable, exercisable pursuant
to the terms of such individual grants and the Prior Plans.


(d)Amendment of Plan.    The Administrator may amend, suspend or terminate the
Plan at any time. Other than an increase to the Overall Share Limit, If any
amendment to this Plan would materially and adversely impact a Participant’s
rights with respect to any Award previously granted to the Participant under the
Plan, then, even if such amendment would otherwise be permitted by the terms of
this Plan, the application of such amendment to such previously granted Award
shall be subject to any limitations as may be set forth in the applicable Award
Agreement, if any, covering such Award. The Board will obtain stockholder
approval of any Plan amendment to the extent necessary to comply with Applicable
Laws.


(e)Provisions for Foreign Participants.  The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to address differences
in laws, rules, regulations or customs of such foreign jurisdictions with
respect to tax, securities, currency, employee benefit or other matters.


(f)Section 409A.


(i)General. The Company intends that all Awards be structured to comply with, or
be exempt from, Section 409A, such that no adverse tax consequences, interest,
or penalties under Section 409A apply. Notwithstanding anything in the Plan or
any Award Agreement to the contrary, the Administrator may, without a
Participant’s consent, amend this Plan or Awards, adopt policies and procedures,
or take any other actions (including amendments, policies, procedures and
retroactive actions) as are necessary or appropriate to preserve the intended
tax treatment of Awards, including any such actions intended to (A) exempt this
Plan or any Award from Section 409A, or (B) comply with Section 409A, including
regulations, guidance, compliance programs and other interpretative authority
that may be issued after an Award’s grant date. The Company makes no
representations or warranties as to an Award’s tax treatment under Section 409A
or otherwise. The Company will have no obligation under this Section 10(f) or
otherwise to avoid the taxes, penalties or interest under Section 409A with
respect to any Award and will have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute noncompliant, “nonqualified deferred compensation”
subject to taxes, penalties or interest under Section 409A.


(ii)Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
termination of a Participant’s Service Provider relationship will, to the extent
necessary to avoid taxes under Section 409A, be made only upon the Participant’s
“separation from service” (within the meaning of Section 409A), whether such
“separation from service” occurs upon or after the termination of the
Participant’s Service Provider relationship. For purposes of this Plan or any
Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms means a “separation
from service.”


8

--------------------------------------------------------------------------------







(iii)Payments to Specified Employees. Notwithstanding any contrary provision in
the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.


(g)Limitations on Liability.  Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, other employee or agent of the
Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan or any Award, and such individual will not
be personally liable with respect to the Plan because of any contract or other
instrument executed in his or her capacity as an Administrator, director,
officer, other employee or agent of the Company. The Company will indemnify and
hold harmless each director, officer, other employee and agent of the Company
that has been or will be granted or delegated any duty or power relating to the
Plan’s administration or interpretation, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Administrator’s approval) arising from any act or omission concerning
this Plan unless arising from such person’s own fraud or bad faith.


(h)Lock-Up Period. The Company may, at the request of any underwriter
representative or otherwise, in connection with registering the offering of any
Company securities under the Securities Act, prohibit Participants from,
directly or indirectly, selling or otherwise transferring any Shares or other
Company securities during a period of up to one hundred eighty days following
the effective date of a Company registration statement filed under the
Securities Act, or such longer period as determined by the underwriter.


(i)Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this paragraph by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”). The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares. The Data related
to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan. A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section 10(i) in writing, without cost, by contacting the local
human resources representative. The Company may cancel Participant’s ability to
participate in the Plan and, in the Administrator’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents in this Section 10(i). For more information on the consequences of
refusing or withdrawing consent, Participants may contact their local human
resources representative.


(j)Severability.  If any portion of the Plan or any action taken under it is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.


(k)Governing Documents.  If any contradiction occurs between the Plan and any
Award Agreement or other written agreement between a Participant and the Company
(or any Subsidiary) that the Administrator has approved, the Plan will govern,
unless it is expressly specified in such Award Agreement or other written
document that a specific provision of the Plan will not apply.




9

--------------------------------------------------------------------------------





(l)Governing Law. The Plan and all Awards will be governed by and interpreted in
accordance with the laws of the State of Delaware, disregarding any state’s
choice-of-law principles requiring the application of a jurisdiction’s laws
other than the State of Delaware.


(m)Claw-back Provisions. All Awards (including any proceeds, gains or other
economic benefit the Participant actually or constructively receives upon
receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company claw-back policy
implemented to the comply with Applicable Laws, including any claw-back policy
adopted to comply with the Dodd-Frank Wall Street Reform and Consumer Protection
Act and any rules or regulations promulgated thereunder, as set forth in such
claw-back policy or the Award Agreement.


(n)Titles and Headings. The titles and headings of the Sections in the Plan are
for convenience of reference only and, if any conflict, the Plan’s text, rather
than such titles or headings, will control.


(o)Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with Applicable Laws.
Notwithstanding anything herein to the contrary, the Plan and all Awards will be
administered only in conformance with Applicable Laws. To the extent Applicable
Laws permit, the Plan and all Award Agreements will be deemed amended as
necessary to conform to Applicable Laws.


(p)Relationship to Other Benefits. No payment under the Plan will be taken into
account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary except as expressly provided in writing in such other plan or an
agreement thereunder.


11.Definitions. As used in the Plan, the following words and phrases will have
the following meanings:


(a)“Administrator” means the Board or a Committee to the extent that the Board’s
powers or authority under the Plan have been delegated to such Committee.


(b)“Applicable Accounting Standards” means the U.S. Generally Accepted
Accounting Principles, International Financial Reporting Standards or other
accounting principles or standards applicable to the Company’s financial
statements under U.S. federal securities laws.


(c)“Applicable Laws” means the requirements relating to the administration of
equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws and rules of any foreign country or other jurisdiction where
Awards are granted.


(d)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
Other Stock or Cash Based Awards.


(e)“Award Agreement” means a written agreement evidencing an Award, which may be
electronic, that contains such terms and conditions as the Administrator
determines, consistent with and subject to the terms and conditions of the Plan.


(f)“Board” means the Board of Directors of the Company.


(g)“Change in Control” means, unless otherwise set forth in an applicable Award
Agreement, the occurrence of any of the following: (i) any individual, entity,
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, is or becomes the beneficial owner (As
such term is used in Rule 13d-3 under the Exchange Act) of securities of the
Company representing 30 percent or more of the combined voting power of the
Company; or (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, as of the
date the Board initially approved this Plan, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the date the Board initially approved this Plan, or whose appointment, election
or nomination for election was previously so approved or recommended; or (iii)
the consummation of a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any corporation, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent


10

--------------------------------------------------------------------------------





(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 60 percent of the combined
voting power of the securities of the Company or such surviving entity or its
parent outstanding immediately after such merger or consolidation, or a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 30 percent or
more of the combined voting power of the Company’s then outstanding securities;
or (iv) the Company’s stockholders approve a plan of complete liquidation or
dissolution of the Company or there is consummated the sale or disposition by
the Company of all or substantially all of the Company’s assets, other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 60 percent of the combined voting power of the
voting securities of which are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale. In addition, if a Change in Control constitutes a payment
event with respect to any payment under the Plan which provides for the deferral
of compensation and is subject to Section 409A of the Code, the transaction or
event described in clauses (i), (ii), (iii) and (iv) with respect to such
payment must also constitute a “change in control event,” as defined in Treasury
Regulation § 1.409A-3(i)(5) to the extent required by Section 409A of the Code.


(h)“Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.


(i)“Committee” means one or more committees or subcommittees of the Board, which
may include one or more Company directors or executive officers, to the extent
Applicable Laws permit. To the extent required to comply with the provisions of
Rule 16b-3, it is intended that each member of the Committee will be, at the
time the Committee takes any action with respect to an Award that is subject to
Rule 16b-3, a “non-employee director” within the meaning of Rule 16b-3; however,
a Committee member’s failure to qualify as a “non-employee director” within the
meaning of Rule 16b-3 will not invalidate any Award granted by the Committee
that is otherwise validly granted under the Plan.


(j)“Common Stock” means the common stock of the Company.


(k)“Company” means QEP Resources, Inc., a Delaware corporation, or any
successor.


(l)“Consultant” means any person, including any adviser, engaged by the Company
or its parent or Subsidiary to render services to such entity if the consultant
or adviser: (i) renders bona fide services to the Company; (ii) renders services
not in connection with the offer or sale of securities in a capital-raising
transaction and does not directly or indirectly promote or maintain a market for
the Company’s securities; and (iii) is a natural person.


(m)“Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant dies or
becomes incapacitated. Without a Participant’s effective designation,
“Designated Beneficiary” will mean the Participant’s estate.


(n)“Director” means a Board member.


(o)“Disability” means a permanent and total disability under Section 22(e)(3) of
the Code, as amended.


(p)“Dividend Equivalents” means a right granted to a Participant to receive the
equivalent value (in cash or Shares) of dividends paid on Shares.


(q)“DRO” means a domestic relations order as defined by the Code or Title I of
the Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder.


(r)“Employee” means any employee of the Company or its Subsidiaries.


(s)“Equity Restructuring” means, as the Administrator determines, a
nonreciprocal transaction between the Company and its stockholders, such as a
stock dividend, stock split, spin-off or recapitalization through a large,
nonrecurring cash dividend, affecting the Shares (or other Company securities)
or the share price of Common Stock (or other Company securities) and causing a
change in the per share value of the Common Stock underlying outstanding Awards.


(t)“Exchange Act” means the Securities Exchange Act of 1934, as amended.




11

--------------------------------------------------------------------------------





(u)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, its Fair Market Value will be the closing sales price for such
Common Stock as quoted on such exchange for such date, or if no sale occurred on
such date, the last day preceding such date during which a sale occurred, as
reported in The Wall Street Journal or another source the Administrator deems
reliable; (ii) if the Common Stock is not traded on a stock exchange but is
quoted on a national market or other quotation system, the closing sales price
on such date, or if no sales occurred on such date, then on the last date
preceding such date during which a sale occurred, as reported in The Wall Street
Journal or another source the Administrator deems reliable; or (iii) without an
established market for the Common Stock, the Administrator will determine the
Fair Market Value in its discretion. Notwithstanding the foregoing, the
Administrator may, by written resolution (which shall be deemed to amend this
Plan to extent necessary) specify an alternate reasonable method of determining
the Fair Market Value of Common Stock as of any date.


(v)“Greater Than 10% Stockholder” means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or its Subsidiary or parent
corporation, as defined in Section 424(e) and (f) of the Code, respectively.


(w)“Incentive Stock Option” means an Option intended to qualify as an “incentive
stock option” as defined in Section 422 of the Code.


(x)“Non-Qualified Stock Option” means an Option not intended or not qualifying
as an Incentive Stock Option.


(y)“Option” means an option to purchase Shares.


(z)“Other Stock or Cash Based Awards” means cash awards, awards of Shares, and
other awards valued wholly or partially by referring to, or are otherwise based
on, Shares or other property.


(aa)“Overall Share Limit” means 10,000,000 Shares.


(bb)     “Participant” means a Service Provider who has been granted an Award.


(cc)     “Performance Criteria” means mean the criteria (and adjustments) that
the Administrator may select for an Award to establish performance goals for a
performance period, which may include the following: net earnings (either before
or after interest, taxes, depreciation and amortization), sales or revenue, net
income (either before or after taxes), operating earnings or other measures of
profitability (including earnings before any or all of interest, taxes,
depreciation, amortization and exploration expense), cash flow (including, but
not limited to, operating cash flow and free cash flow), return on net assets,
return on stockholders' equity, return on assets, return on capital, return on
sales, gross or net margin, expenses or expense levels, total shareholder
return, internal rate of return (IRR), financial ratios (including those
measuring liquidity, activity, profitability or leverage), working capital,
earnings per Share, price per Share, market capitalization, any GAAP financial
performance measures, inventory management, measures related to A/R balance and
write-offs, timeliness and/or accuracy of business reporting, approval or
implementation of strategic plans, financing and other capital raising
transactions, debt levels or reductions, cash levels, acquisition and/or
disposition activity, investment sourcing activity, marketing initiatives,
projects or processes, achievement of customer satisfaction objectives, net
asset value, net asset value per share, capital expenditures, net borrowing,
debt leverage levels, credit quality or debt ratings, economic value added,
individual business objectives, growth in production, added reserves, growth in
reserves, production replacement, inventory growth, environmental health and/or
safety performance, effectiveness of hedging programs, improvements in internal
controls and policies, efficiency or productivity measures such as annual or
multi-year average finding costs, absolute or per unit operating and maintenance
costs, lease operating expenses, inside-lease operating expenses, operating and
maintenance expense per decatherm or customer or fuel gas reimbursement
percentage and retention and recruitment of employees, any of which may be
measured in absolute terms or as compared to any incremental increase or
decrease, peer group results, or market performance indicators or indices and
may apply to the Company as a whole or any business unit within it. The
Administrator may, in its sole discretion, provide that one or more adjustments
shall be made to one or more of the Performance Goals. Such adjustments may
include one or more of the following: (i) items related to a change in
accounting principle; (ii) items relating to financing activities;
(iii) expenses for restructuring or productivity initiatives; (iv) other
non-operating items; (v) items related to acquisitions; (vi) items attributable
to the business operations of any entity acquired by the Company during the
Performance Period; (vii) items related to the disposal of a business or segment
of a business; (viii) items related to discontinued operations that do not
qualify as a segment of a business under Applicable Accounting Standards;
(ix) items attributable to any stock dividend, stock split, combination or
exchange of stock occurring during the Performance Period; (x) any other items
of significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or infrequently occurring


12

--------------------------------------------------------------------------------





corporate transactions, events or developments; (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items related
to acquired in-process research and development; (xv) items relating to changes
in tax laws; (xvi) items relating to major licensing or partnership
arrangements; (xvii) items relating to asset impairment charges or other
non-cash charges; (xviii) items relating to gains or losses for litigation,
arbitration and contractual settlements; (xix) items attributable to expenses
incurred in connection with a reduction in force or early retirement initiative;
(xx) items relating to any other unusual or infrequently occurring events or
changes in Applicable Law, accounting principles or business conditions; or
(xxi) such other adjustments as the Administrator may determine from time to
time.


(dd)     “Performance Goals” shall mean, for a Performance Period, one or more
goals established by the Administrator for the Performance Period based upon one
or more Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, Performance Goals may be expressed in terms of
overall Company performance or the performance of a Subsidiary, division,
business unit, or an individual, or otherwise.


(ee)     “Performance Period” shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, an Award.


(ff)     “Plan” means this 2018 Long-Term Incentive Plan.


(gg)     “Prior Plans” means, collectively, the QEP Resources, Inc. 2010
Long-Term Stock Incentive Plan and any prior equity incentive plans of the
Company or its predecessor.


(hh)     “Prior Plan Award” means an award outstanding under the Prior Plans as
of the Plan’s effective date in Section 10(c).


(ii)     “Publicly Listed Company” means that the Company or its successor (i)
is required to file periodic reports under Section 12 of the Exchange Act and
(ii) the Common Stock is listed on one or more National Securities Exchanges
(within the meaning of the Exchange Act) or is quoted on NASDAQ or a successor
quotation system.


(jj)     “Restricted Stock” means Shares awarded to a Participant under Section
6 subject to certain vesting conditions and other restrictions.


(kk)     “Restricted Stock Unit” means an unfunded, unsecured right to receive,
on the applicable settlement date, one share of Common Stock or an amount in
cash or other consideration determined by the Administrator to be of equal value
as of such payment date, subject to certain vesting conditions and other
restrictions.


(ll)     “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.


(mm)     “Section 409A” means Section 409A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder.


(nn)     “Securities Act” means the Securities Act of 1933, as amended.


(oo)     “Service Provider” means an Employee, Consultant or Director.


(pp)     “Shares” means shares of Common Stock.


(qq)     “Stock Appreciation Right” means a stock appreciation right granted
under Section 5.


(rr)     “Subsidiary” means any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least 50% of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.


(ss)     “Termination of Service” means the date the Participant ceases to be a
Service Provider.


* * *




13